Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 1 of 16 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORlDA
OCALA DIVISON

CASE NO.:

CLASS/COLLECTIVE ACTION
MORR_IS S- DR]EW, individually
and on behalf of all those similarly
situated,

Plaintiff,
vs.

CENTRAL FLOR_IDA TRANSPORT, LLC.
and PATRICK MCLAUGHLIN,

Det`endants.
/

PLAINTIFF?S COLLECTIVE ACTION COMPLAINT
AND DEMAND FOR JURY TRIAL

COMES NOW the Plaintiff, MORRIS S. DREW, individually and on behalf of all
other similarly situated employees (hereinafter referred to collectively as “MR. DREW” or
Plaintift”), by and through his undersigned counsel, hereby files this Complaint and
Demand for Jury Trial against CENTRAL FLOIRDA TRANSPORT, LLC- and PATRICK

MCLAUGHLIN (hereinafter referred to collectively as “Defendants”), and states as

folloWs:
I. INTRODUCTION
l. MR. DREW brings this cause of action raising: (l) a Representative Action

pursuant to 29 U.S.C. § 216(b) (authorizing representative actions under the Fair Labor
S'tandards Act (“FLSA”)) seeking to represent a class of employees denied unpaid

minimum Wage pursuant to 29 U.S.C. § 206 and unpaid overtime Wages pursuant 29 U.S.C.
l

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 2 of 16 Page|D 2

§ 207; (2) an individual claim for violations of the Truth-in-Leasing pursuant to 49 C.F.R.
§ 376.11 and 49 U.S.C. § 14704; and (3) an individual claim for violation of 26 U.S-C. §
7434.

2. This Complaint contains a collective action under the Federal Fair Labor
Standards Act, for failure to pay overtime Wages and minimum Wages in violation of the
Fair Labor Standards Act, as arnended, 29 U.S.C. Section 201, er seq. (hereinafter
“FLSA”).

3. The FLSA prevents the exploitation of a class of vvorl<ers Who are in an
unequal position with respect to bargaining power and are thus relatively defenseless
against the denial of a living Wage is not only detrimental to their health and vvell being but
casts a direct burden for their support upon the community Whab these workers lcse in
Wages the taxpayers are called upon to pay.

4. The Defendants utilized their unequal bargaining n power to . render
defenseless MR. DREW, as well as all other similarly situated employees, against the
denial of the living Wage they are entitled to receive and protected by 29 U.S.C. § 206 and
29 U.S.C. § 207.

5. MR. DREW brings this action on behalf of himself, as Well as other
similarly situated employees, vvho Were misclassified as independent contractors and Who
performed vvork or Worked as truck drivers for Defendants at CENTRAL FLORIDA n
TRANSPORT, LLC.’s location in Coleman, Florida.

6. MR. DREW Will seek conditional certification and notice to an opt-in class .

of employees Who: (l) are or Were employed by Defendants at CENTRAL FLORIDA

2

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 3 of 16 Page|D 3

TRANSPORT, LLC.’s location in Coleman, Florida during the last three years; (2)
performed the duties of truck driver; (3) Were classified as independent contractors; and
(4) Were not properly paid overtime Wages and/or minimum Wages in violation of the F air
Labor Standards Act.

7. MR. DREW also brings an individual claim for violations of the Truth-in-
Leasing pursuant to 49 C.F.R. § 376.11 and 49 U.S.C. § 14704 against CENTRAL
FLORIDA TRANSPORT, LLC.

8. The Truth-in~Leasing protects truck drivers from abusive leasing practices

9. MR. DREW also brings an individual claim for violation of 26 U.S.C. §
7434(a) against CENTRAL FLORIDA TRANSPORT, LLC.

II. JURISDICTION AND VENUE

10. this court hos jurisdiction to host this complaint pursuant to 23 U_s.c. §
1331.

ll. Venue is proper in this Court under 28 U.S.C. § l39l(b) because a
substantial part of the events or omissions giving rise to the claims occurred in Sumter
CountyJ Florida. Venue is proper in the Ocala Division of the Middle District of Florida
pursuant to rule 1.02, Local Rules of the Middle District of Florida.

III. GENERAL ALLEGATIONS

12. CENTRAL FLORIDA TRANSPORT, LLC. provides hauling services, to

include hauling stone, lime rock, coal and dirt, Within the State of Florida to its customers

using its fleet of tractor trailer end dumps.

13. Defendant, CENTRAL FLORIDA TRANSPORT, LLC. is an "employer"

3

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 4 of 16 Page|D 4

as defined by 29 U.S.C. Section 203(d). The Defendant, CENTRAL FLORIDA
TRANSPORT, LLC., has employees subject to the provisions of the FLSA in the location
Where the named Plaintiff Was employed

14. Defendant, CENTRAL FLORIDA TRANSPORT, LLC. has employed two
or more persons "engaged in commerce or in the production of goods for commerce,” or
has “had employees handling, selling, or otherwise Working on goods or materials that have
been moved in or produced for commerce by a person,” as defined by 29 U.S.C. Section
203(3)(1)(A)(i)-

15 . MR. DREW avers that at all times relevant to the violations of the Fair
Labor Standards Act Defendant, CENTRAL FLORlDA TRANSPORT, LLC. Was an
enterprise Whose annual gross volume of sales made or business done vvas not less than
$500,000, in accordance vvith 29 U.S.C. 203 (s)(l)(A)(ii).

16. Defendant, PATRICK MCLAUGHLIN, is a Manager of CENTRAL
FLORIDA TRANSPORT, LLC.

17. Defendant, PATRlCK MCLAUGHLIN, is involved in the day»to-day
operation of Defendant, CENTRAL FLORIDA TRANSPORT, LLC.

18. Defendant, PATRICK MCLAUGHLIN, guided the company policies of
CENTRAL FLORIDA TRANSPORT, LLC.

l9. Defendant, PATRlCK l\/ICLAUGHLN, actively engaged in the
management, supervision, and oversight of Defendant, CENTRAL FLORIDA

TRANSPORT, LLC.

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 5 of 16 Page|D 5

20. Defendant, PATRICK MCLAUGHLIN, had control over the financial
affairs of Defendant, CENTRAL FLORIDA TRANSPORT, LLC.

2l. Defendant, PATRICK MCLAUGHLIN, could have authorized Defendant,
CENTRAL FLORIDA TRANSPORT, LLC.’s compliance with the Fair Labor Standards
Act.

22. Defendant PATRICK MCLAUGHLIN, at all times material hereto was
acting directly or indirectly in the interest of Defendant, CENTRAL FLORIDA
TRANSPORT, LLC. in relation to CENTRAL FLORIDA TRANSPORT, LLC.’s truck
drivers and was substantially in control of the terms and conditions of the truck drivers’
work and is a statutory employer under 29 U.S.C. Section 203(d).

23. MR. DREW was employed by CENTRAL FLORIDA TRANSPORT, LLC.
and PATRICK MCLAUGHLIN to help it provide its hauling services to its customers by
performing work as a truck driver to include hauling stone, lime rock, coal and dirt, within
the State of Florida.

24. MR- DREW was employed by Defendants from approximately October
2017 to Septernber 2018.

25 . MR. DREW was classified as an independent contractor

26. l\/[R. DREW was an employee of the Defendants within the meaning of the
law and the FLSA.

27. MR. DREW worked more than forty hours in numerous workweeks without

receiving time-and-a-half his regular rate ofpay.

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 6 of 16 Page|D 6

28. CENTRAL FLORIDA TRANSPORT, LLC. entered into an “Equipment
Lease” with l\/_[r. Drew.

29. The “Equipment Lease” is a form document that was drafted and presented
by CENTRAL FLORIDA TRANSPORT, LLC.

30. The “Equipment Lease” purports to lease, on behalf of CENTRAL
FLORIDA TRANSPORT, LLC., commercial trucks and driving services from MR.
DREW.

31. Under federal law and regulations, authorized motor carriers such as
CENTRAL FLORlDA TRANSPORT, LLC., may perform authorized transportation in
equipment that they do not own only if the equipment is covered by a written lease meeting
the requirements set forth in the federal Truth~in-Leasing regulations at 49 C.F.R. § 376.12.

32. The “Equipment Lease” does not comply with the requirements set forth in
49 C.F.R. § 376.12.

33. By way of example only, the “Equipment Lease” does not: (l) specify the
time and date or circumstances on which the lease begins or ends as requirement by 49
C.F.R. § 376.12(b) or (2) clearly specify who is responsible for loading and unloading the
property onto and from the motor vehicle, and the compensation, if any, to be paid for this
service. 49 C.F.R. § 376.12(e).

IV. FACTUAL ALLEGATIONS
34. Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs ll through 33, above.

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 7 of 16 Page|D 7

35. CENTRAL FLORIDA TRANSPORT, LLC. provides hauling services
within the State of Florida to its customers using its fleet of tractor trailer end dumps.

36. MR. DREW and similarly situated employees were hired and employed by
Defendants and were willfully misclassified as “independent contractors.” 1

37. l\/lR. DREW was hired as a truck driver to provide hauling services to
CENTRAL FLORIDA TRANSPORT, LLC.’s customers

38. Throughout his employment, MR. DREW, as well as other similarly
situated truck drivers, had numerous workweeks where their hours exceeded forty.

39. Because of the total amount of hours worked in a given workweek, the
amount paid to l\/IR. DREW was insufficient to satisfy the minimum wage. Furthermore,
because of deductions made to MR. DREW’s weekly remuneration, his hourly rate would
be less than the applicable minimum wage.

40. Not only did Defendants willfully misclassify l\/IR. DREW as independent
contractor, they also failed to maintain and keep accurate time records as required by the
Fair Labor Standards Act.

4l. Defendants also failed to post the required notice pursuant to the Fair Labor
Standards Act.

42. Defendants had knowledge that MR. DREW, as well as other similarly
situated truck drivers, were working overtime without proper compensation and were not

receiving the statutory minimum wage for all hours worked.

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 8 of 16 Page|D 8

43. The Defendants failed to make a good faith effort to determine if the named
Plaintiff and similarly situated truck drivers were properly classified as independent
contractors

44. The Defendants failed to make a good faith effort to determine if the named
Plaintiff and similarly situated truck drivers were being compensated appropriately
pursuant to the FLSA.

45. CENTRAL FLORIDA TRANSPORT, LLC. entered into an “Equipment
Lease” with Mr. Drew.

46. The “Equipment Lease” is a form document that was drafted and presented
by CENTRAL FLORIDA TRANSPORT, LLC.

47. The “Equipment Lease” purports to lease, on behalf of CENTRAL
FLORIDA TRANSPOR'I`, LLC., commercial trucks and driving services from MR.
DREW.

48. Under federal law and regulations, authorized motor carriers such as
CENTRAL FLORIDA TRANSPORT, LLC., may perform authorized transportation in
equipment that they do not own only if the equipment is covered by a written lease meeting
the requirements set forth in the federal Truth~in-Leasing regulations at 49 C.F.R. § 376.12.

49. The Equipment Lease fails to meet the requirements of 49 C.F.R. § 376.12.

V. COLLECTIVE ACTION ALLEGATIONS

50. The named Plaintiff brings this action on behalf of himself and on behalf of

similarly situated truck drivers Specifically, he brings his claim under the Fair Labor

Standards Act as a collective action, and will request the Court to grant conditional

8

 

Case 5:19-cV-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 9 of 16 Page|D 9

certification under 29 U.S.C. Section 2l6(b), and to order notices to potential opt-in
individuals who: (l) are or were employed by Defendants at CENTRAL l"L()RlDA
TRANSPORT, LLC.’s location in Coleman, Florida during the last three years; (2)
performed the duties of truck driver; (3) were classified as independent contractors; and
(4) were not properly paid overtime wages and/or minimum wages in violation of the Fair
Labor Standards Act.

51. The named Plaintiff and the similarly situated truck drivers had the same job
duty and were paid the same.

52. Defendants hired numerous truck drivers similarly situated to the named
Plaintiff who performed the same work, were paid the same, and were subjected to the
same illegal pay practices as the named Plaintiff

53. Furtherrnore, the named Plaintiff, and all similarly situated truck drivers,
were subject to the same common plan or scheme of being misclassified as independent
contractors and denied minimum wage and overtime

54. Defendants’ unlawful compensation practices are in willful disregard of the
rights of the named Plaintiff and other similarly situated truck drivers.

COUNT I- COLLECTIVE ACTION
VIOLATION OF THE OVERTIME PROVISION OF THE FAIR LABOR
STANDARDS ACT- DEFENDANTS CENTRAL FL()RIDA TRANSPORT LLC.
AND PATRICK MCLAUGHLIN

55 . Plaintiffs re-allege and incorporate herein the allegations contained in

paragraphsll through 54, above.

5 6. Throughout the employment of l\/[R. DREW and all other similarly situated

truck drivers, CENTRAL FLORIDA TRANSPORT, LLC. repeatedly and willfully
9

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 10 of 16 Page|D 10

violated Section 7 and Section 15 of the F air Labor Standards Act by failing to compensate
MR. DR_EW and all other similarly situated truck drivers, at a rate not less than one and
one-half times the regular rate at which they were employed for workweeks longer than
forty (40) hours.

57. Specifically, l\/IR. DREW and all other similarly-situated truck drivers,
worked numerous weeks in excess of forty (40) hours a week, yet were not compensated
for all work in excess of forty (40) hours at a rate not less than one and one-half times the
regular rate at which they were employed

58. Defendant, CENTRAL FLOR_`LDA TRANSPORT, LLC. maintained control
over l\/IR. DREW and other similarly situated truck drivers’ work.

59. Defendant, CENTRAL FLORIDA TRANSPORT, LLC. controlled how
much and when MR. DREW and all other similarly situated truck drivers could work.

60. Plaintiff and all other similarly-situated truck drivers worked exclusively
for CENTRAL FLORIDA TRANSPORT, LLC.

61. Like a typical at-will employment arrangement, the relationship between
Plaintiff and CENTRAL FLORIDA TRANSPORT, LLC. was for an indefinite period of
time.

62. Plaintiff and other similarly-situated truck drivers did not employ any
workers

63. Plaintiff and other similarly-situated truck drivers were and are an integral

part of CENTRAL FLORIDA TRANSPORT, LLC.’S business

10

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 11 of 16 Page|D 11

64. Defendant, PATRICK MCLAUGHLIN, acted directly and indirectly in the
interest of CENTRAL FLORIDA TRANSPORT, LLC. in relation to the Plaintiff and other
similarly situated truck drivers.

65. Defendant, PATRICK MCLAUGHLIN, acted in direct control over the
work, pay, and job duties of the Plaintiff and all similarly situated truck drivers

66. Defendant, PATRICK MCLAUGHLIN: (l) had the power to hire and fire
Plaintiff and similarly situated truck drivers; (2) supervised and controlled the work
conditions of Plaintiff and similarly situated truck drivers; (3) determined the Plaintiff and
similarly situated truck drivers’ rate and method of payment; and (4) maintained
employment records

67. Defendants failed to maintain and keep accurate time records as required by
the Fair Labor Standards Act.

68. Defendants failed to post the required notice pursuant to the Fair Labor
Standards Act.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and
severally, for the following:

(a) Unpaid overtime wages found to be due and owing;

(b) An additional equal amount equal to the unpaid overtime wages found to

be due and owing as liquidated damages;

(c) Prejudgment interest in the event liquidated damages are not awarded;

(d) A reasonable attorney’s fee and costs; and,

(e) Such other relief as the Court deems just and equitable

ll

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 12 of 16 Page|D 12

COUNT II- COLLECTIVE ACTION
VIOLATION OF THE MINIMUM WAGE PROVISION OF THE FAIR LABOR
STANDARDS ACT- DEFENDANT, CENTRAL FLORIDA TRANSPORT. LLC.
AND PATRICK MCLAUGHLIN

69. Plaintiff re-alleges and incorporates herein the allegations contained in
paragraphs ll through 54, above.

70. Throughout the employment of l\/IR. DREW and all other similarly situated
truck drivers, CENTRAL FLORIDA TRANSPORT, LLC. repeatedly and willlillly
violated Section 6 and Section 15 of the Fair Labor Standards Act by failing to compensate
l\/IR. DREW and all other similarly situated truck drivers, at the minimum hourly rate set
by the Act for each hour worked

7l. Specifically, MR. DREW and all other similarly situated truck drivers,
worked numerous weeks throughout their employment where they were not compensated
at a rate of pay equal to the minimum wage CENTRAL FLORIDA TRANSPORT, LLC.
was required by law to pay.

72. Defendant, CENTRAL FLORlDA TRANSPORT, LLC. maintained control
over l\/IR. DREW and other similarly situated truck drivers’ work.

73. Defendant, CENTRAL FLORIDA TRANSPORT, LLC. controlled how
much and when MR. DREW and all other similarly situated truck drivers could work.

74. Plaintiff and all other similarly-situated truck drivers worked exclusively
for CENTRAL FLORlDA TRANSPORT, LLC.

75. Like a typical at-will employment arrangement, the relationship between

Plaintiff and CENTRAL FLORIDA TRANSPORT, LLC. was for an indefinite period of

time.
l 2

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 13 of 16 Page|D 13

76. Plaintiff and other similarly-situated truck drivers did not employ any
workers

77. Plaintiff and other similarly-situated truck drivers were and are an integral
part of CENTRAL FLORIDA TRANSPORT, `LLC.’s business

78. Defendant, PATRICK MCLAUGI-ILIN, acted directly and indirectly in the
interest of CENTRAL FLORIDA TRANSPORT, LLC. in relation to the Plaintiff and other
similarly situated truck drivers_

79. Defendant, PATRICK MCLAUGI-ILIN, acted in direct control over the
work, pay, and job duties of the Plaintiff and all similarly situated truck drivers

80. Defendant, PATRICK MCLAUGHLIN: (l) had the power to hire and fire
Plaintiff and similarly situated truck drivers; (2) supervised and controlled the work
conditions of Plaintiff and similarly situated truck drivers; (3) determined the Plaintiff and
similarly situated truck drivers’ rate and method of payment; and (4) maintained
employment records.

81. Defendants failed to maintain and keep accurate time records as required by
the Fair Labor Standards Act.

82. Defendants failed to post the required notice pursuant to the Fair Labor
Standards Act.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and
severally, for the following:

(a) Wages found to be due and owing;

13

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 14 of 16 Page|D 14

(b) An additional equal amount equal to the unpaid minimum wages found to
be due and owing as liquidated damages;

(-c) Prejudgment interest in the event liquidated damages are not awarded;

(d) A reasonable attomey’s fee and costs; and,

(e) Such other relief as the Court deems just and equitable

 

 

COUNT III
VIOLATION OF THE TRUTH IN LEASING ACT- DEFENDANT. CENTRAL
FLORI])A TRANSPORT, LLC.
83. Plaintiff re-allege and incorporate herein the allegations contained in

paragraphs ll through 54, above.

84. The Equipment Lease provided by CENTRAL FLOR_IDA TRANSPORT,
lNC. violates numerous provisions of the Truth in Leasing Act-

85. As a result of CENTRAL FLORIDA TRANSPORT, lNC., MR- DREW has
suffered damages

WHEREFORE, Plaintiff demands judgment against Defendant for damages
suffered as a result of Defendant’s failure to comply with the Truth in Leasing Act.

COUNT V
VIOLATION OF 26 U.S.C. 3 7434(:1) - DEFENDANT, CENTRAL FLORIDA
TRANSPORT, LLC.

86. Plaintiff re-alleges and incorporate herein the allegations contained in
paragraphs ll through 54, above.

87. With regards to the named Plaintiff, Defendant, CENTRAL FLORIDA
TRANSPORT, lNC., filed an “information return” as the term is used in 26 U.S.C. Section

7434(s).

14

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 15 of 16 Page|D 15

88. With regards to the named Plaintiff, Defendant, CENTRAL FLORIDA
TRANSPORT, INC., filed a lO99-MISC with the lnternal Revenue Code fraudulently
reporting income in the form of “nonemployee compensation.”

89. Defendant, CENTRAL FLORIDA TRANSPORT, INC., initiated a plan
and scheme to avoid paying Federal Insurance Contributions Act tax and other taxes it was
legally obligated to pay.

90. Defendant, CENTRAL FLORIDA TRANSPORT, I`NC.’s plan and scheme
consisted of willfully and voluntarily classifying the named Plaintiff as an “independent
contractor” and falsely reporting the wages the named Plaintiff earned as “nonemployee
compensation.”

9 l. By intentionally classifying the named Plaintiff an “independent contractor”
and willfully filing the fraudulent 1099-MISC, the Defendant, CENTRAL FLOR_IDA
TRANSPORT, INC., effectuate its plan and scheme to avoid paying Federal lnsurance
Contributions Act tax and other taxes it was legally obligated to pay.

WHEREFORE, Plaintiff demands judgment against Defendant, CENTRAL
FLORlDA TRANSPORT, lNC. for the following:

(a) Statutory damages pursuant to 26 U:S.C.§ 7434(b);

(b) Actual damages sustained by Plaintiff as the proximate result of the filing

of the fraudulent information returns pursuant to 26 U.S.C.§ 7434(b)(l);

(c) Interest;

(d) Costs of this action 26 U.S.C.§ 7434(b)(2);

(e) Reasonable attorney’s fees; and,

15

 

Case 5:19-cv-00166-.]SI\/|-PRL Document 1 Filed 04/03/19 Page 16 of 16 Page|D 16

(f) Such other relief as the Court deems just and equitable
JURY TRIAL DEMAND

Plaintiff demands a jury trial on all issues contained herein this Complaint.

Dstod; Apni;§t 2019 Rospootrony submitted _

 

r scott C. AD s, EsQ.
p»»~“riohoo not No.: 05
s Email: sadams@labaradams.corn ~~~~~~~~~~~~~~ _
pad N. RYAN LABAR, EsQ.
M,/ Florida Bar No.: 0010535

Email: rlabar@labaradams.com
LABAR & ADAMS, P.A.
2300 East Concord Street
Orlando, Florida 32803
(407) 835-8968 (phone)
(407) 835-8969 (facsirnile)

l6

 

